Title: To James Madison from John Armstrong, 15 August 1805
From: Armstrong, John
To: Madison, James


          
            Sir,
            Paris 15th. August 1805.
          
          Europe is on the eve of a war, which, from present appearances, will leave no power in it a mere Spectator of the Combat. On One side will be marshalled France, Spain, Portugal, Batavia Swisserland & the new Kingdom of Italy. On the Other, Austria, Russia, England, Prussia Sweden, Denmark, Naples and even Turkey. The Coalitions on both sides will have in them some very discordant materials and unwilling agents, & may perhaps equally suffer from this Cause. France will hersel⟨f⟩; make prodigious efforts, and it is not either her policy or Usage to spare her Allies, nor is it likely that Austria England & Russia will be more indulgent to the wants wishes or interests of the smaller powers who they may influence. Thinking men, who abstract themselves from person⟨al⟩; views, consider the crisis as extremely awful, and likely to bring afte⟨r⟩; it changes of great interest & extent & even those most bent upon dissembling or concealing its’ horrors, look forward to a struggle of longer duration & more sanguinary character, than has yet desolated Europe. These last, however, display nothing but confidence in its’ issue. They believe, or affect to believe, that the Armies of France are irrisistab⟨le⟩; & that they will achieve great things, cannot be doubted. Calamitous as this State of things may be for Europe—it effectually does our business ⟨I ha⟩;ve not failed to employ and have hopes of making it as subservient in negotiations as it might be made to a cours⟨e⟩; decisive should that be preferred. These circumstances have authorized ⟨me⟩; to repeat an advice Already given by Mr. Monroe & myself, to mister B———N not to commit you in any way with the government of Spain in relation to the late negotiation at Madrid until he shall have received your instructions on the final report made on that business. Any steps in consequence of your letter of the 23d. of May to Mr. M. would defeat every hope from any degree of sensation excited here by the dang⟨er⟩; to Spain of a rupture with us. I need not tell you that we have no hope from any other source.
          My last letter was dated on the 10th. With the highest possible respect, I am Sir, Your most Obedient & very humble Servant
          
            John Armstr⟨ong⟩;
          
        